Citation Nr: 1131090	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left lower extremity radiculopathy, to include lumbar radiculopathy, as secondary to his service-connected degenerative disk disease and spondylolisthesis of the lumbar spine with multiple disk protrusions, hereafter referred to as a left lower extremity disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.

Additional pertinent evidence was submitted in December 2010.  The evidence is in the form of treatment records.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, because the benefit sought is being granted, a remand for consideration of the new evidence by the RO is not necessary.

During the pendency of this appeal, the Veteran clarified that his claim for service connection was in regards to a left lower extremity disability rather than bilateral lower extremities, as is discussed further below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's claim has been obtained.

2.  There is competent and credible evidence of in-service left lower extremity pain and tingling, with lumbar radiculopathy, and continuity of symptomatology since service.  


CONCLUSION OF LAW

The criteria for service connection for a left lower extremity disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service- connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

When there is an approximate balance of positive and negative evidence, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

The Veteran is already service-connected for degenerative disc disease and spondylolisthesis of the lumbar spine with multiple disk protrusions.  Governing regulation provides that the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Associated objective neurologic abnormalities, however, will be separately rated.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).  As such, the Veteran's left lower extremity disability is considered separately.  

The Veteran's September 1984 service enlistment examination indicated that the Veteran's lower extremities were normal.  A treatment note in January 1986 indicated that the Veteran experienced pain radiating down his leg; however, corresponding treatment notes indicated that this was in regards to his right leg, which as discussed below, is not on appeal.  Also, a January 1996 treatment note indicated the Veteran was seen at sick call for shooting pain from his back down his legs.  A November 2006 note indicate a history of tingling of the left leg, and other treatment notes around that time period indicated the Veteran reported left leg shooting pain and weakness, such that he experienced difficulty rising from a seated position.  A December 2006 treatment note indicated that the Veteran reported pushing on his back resulted in tingling in his leg.  He was noted to have a mild, antalgic gait on his left.  

In a December 2006 Post-Deployment Health Assessment, the Veteran checked the box indicating that he had numbness or tingling in his hands or feet, and another box indicating that he experienced back pain.  A report of medical assessment from that same time period revealed the Veteran was referencing left leg pain and numbness.  In January 2007, the Veteran was diagnosed with lumbar radiculopathy.  At that time, the Veteran filed for service connection for radiculopathy of bilateral lower extremities, although as is discussed further below, he later clarified that his claim was for a left lower extremity disability, not the right. 

In a February 2007 Post-Deployment Health Assessment, the Veteran indicated that he considered his health to be much worse than prior to deployment, and that he had "back pain with sciatica" that he considered related to his deployment.  A February 2007 treatment note from Bennett Health Clinic in Fort Hood, and private records from Scott & White, show that the Veteran received a lumbar epidural steroid injection.  The Veteran described his symptoms as starting in his back and moving down the outer aspect of his left leg, all the way to his third and fourth toes when he had the shooting pain.  On physical examination results included a positive straight leg test on the left.  Diagnoses included lumbar radiculopathy.  At his separation examination, also in February 2007, the Veteran reported numbness and tingling, and the clinical evaluation was of abnormal lower extremities, except for the feet.  

At a February 2007 VA General Medical Examination the Veteran reported his history of radiculopathy and numbness involving the lower extremities that was constantly present.  Neurological examination was, however, normal.  

A March 2007 treatment note showed that the Veteran again complained of a history of tingling in his left leg.  A subsequent June 2007 neurological consult gave an impression of a normal study with no peripheral neuropathy in the left leg, and no detectable electromyogram evidence of a left lumbosacral nerve root lesion.  A June 2008 treatment note showed the Veteran reported pain in the left dominant lumbar area, occasionally radiating to the left upper-medial buttock.  

In June 2008 the Veteran wrote referencing his experience in Iraq when he had pain shooting down his left leg such that he was unable to walk more than a few yards.  

The Veteran was afforded a VA examination for his peripheral nerves in August 2009.  He reported that he had developed back pain in service; however, in 2006 he suddenly experienced significant pain in his left buttock with a pulling sensation down to the dorsum of his foot.  He indicated that he did not experience right-sided symptoms.  In 2007 he received a steroid injection with relief of his symptoms, and the course of his disability since onset was improved.  Motor examination of his lower extremities was at a 5 for strength, while sensory examination was normal.  The Veteran indicated that his left leg gave out.  

The examiner observed that left piriformis syndrome was documented by the physical therapist, not noted, and that the Veteran's buttock pain was relieved by steroid injections for his back, and likely was radiation of back pain rather than an additional diagnosis.  The examiner opined that left piriformis syndrome was less likely as not caused by or a result of military service and his service-connected back disorder.  The examiner included a quote referencing the debate in the medical community as to whether piriformis was a discrete condition.  

The examiner opined that the Veteran's bilateral lower extremity radiculopathy was less likely as not caused by or a result of military service and his service-connected back disorder.  The examiner reasoned that the Veteran's June 2007 electromyogram and nerve conduction study was negative for peripheral neuropathy or lumbosacral radiculopathy in the left lower extremity.  

At a January 2010 VA examination for his spine, the Veteran again reported pain that affected his left leg to his foot. 

At his January 2011 hearing, the Veteran discussed experiencing in-service pain in his leg while in Iraq, during which he could walk only a few yards at a time.  That period reportedly lasted for several months until he received a steroid injection, after which the area of pain spread to his lower back.  The Veteran explained that following the initial painful episode in Iraq, the problem reoccurred frequently in spite of physical therapy; however, the physician's assistant was unable to issue a diagnosis at that time.  The Veteran indicated that he reported his problem on his Post-Deployment Health Assessment, both in Iraq and in the United States, as well as mentioned it to the examiner on separation in Fort Hood.  He described the pain as severely disabling at that time.  

The Veteran indicated that he was placed on physical therapy by Dr. Calhoun of Bennett Clinic on his return to the United States; however, she was unable to diagnose his problem.  The physical therapist reportedly referred the Veteran to a neurosurgeon in Austin, Dr. Manicom, who following a magnetic resonance imaging informed the Veteran that although he was eligible for surgery, pain management was advised.  The Veteran had steroid injection therapy for his pain.  

The Veteran clarified that his condition was not bilateral, but affected his left lower extremity rather than his right, and was a constant problem.  The Veteran described experiencing pain like a knife cutting and shooting down his entire leg, causing him to limp.  He denied having episodes where he was bedridden; however, he reported instances wherein he would stop to take a rest and stretch for relief.  He explained that his condition slowed him down at work, where he was a mechanic for a dealer at the Department of Defense.  He advised that he experienced the flare-ups with shooting pain down his leg several times each month.

As such, medical records on file reflect that the Veteran was diagnosed during service as having lumbar radiculopathy that affects his left lower extremity.  In addition, various medical records, beginning with service treatment records, show that the Veteran has complained of shooting pain down his left leg, numbness and tingling since service.  

Further, the Board finds the Veteran is competent to attest to his in-service left lower extremity problems and the resulting left lower extremity pain and tingling and various symptomatology since service.  In addition, the Board finds the Veteran's assertions credible regarding his left lower extremity problems since service, and the Veteran's reported medical history in this case is found to hold probative weight with respect to the question of continuity of symptomatology since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's reported continuity of symptomatology is given greater probative value than the 2007 negative neurological findings.  Medical records from that same time period show the Veteran was diagnosed as having lumbar radiculopathy, and the Veteran credibly asserted that he experienced left lower extremity pain and tingling sensations during and since service.  

In light of the documented lumbar radiculopathy during service, and the competent and credible assertions that the Veteran struggled with left lower extremity problems during and since service, there is an equipoise of the evidence.  Consequently, reasonable doubt is resolved in the Veteran's favor, and the Board finds that the evidence of record supports service connection for the Veteran's left lower extremity disability. 


ORDER

Entitlement to service connection for a left lower extremity disability is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


